0L/L6/20L8     15:24                                                                                                                                                      Øoor
      Case TUE            FA)(
           2:12-cv-06276-JS-SIL Document 259-2 Filed 07/17/20 Page 1 of 3 PageID #: 13700
                                                                      *********************
                                                                      *** F¡U( TX       RFIPORT     ***
                                                                      *********************

                                                                           TRANS!ÆSSION OK

                                                     JOB    NO.                                 37 3L
                                                     DESTINASTON ADDPESS                        15098743690
                                                     SUBADDRESS
                                                     DESTINATION ID
                                                     ST.    TIME                                0!/L6     L5223
                                                     [x/Rx rr!48                                00'43
                                                     PGS.                                       ?

                                                     RESULT                                     OK




                                                                                                                                         TIMOTHYJ. CAnLSON
   IÅwOf'r,lcßOl,
    230S. 2'o 51ùüIr,3ul1.ìl 202
    Y^xrM^,v^srtNotoN 1890l
                                                            Carlsolf. I3oyd rl,l,(l                                                       P,nolh r¡orhonfubLlwÍlnu con

                                                                                                                                              DONAI,DA.DOYI)
                                                                           Att:o        at   L¿rw                                          eMnll dl¡pxt@clhl¡u¿û¡¡¡:o¡¡
    TlluJPilÖNBl
    509.814.(r0l I                                                                                                                      ZACHARYP. IIUMMBR
                                                                                                                                        ûnr¡ll ¡huonc&lùl¡nÍuì.rü¡
    ft^c8ttt¡t.8r
    50t834.óó10




                                                   FACSIMILE TRANSMITTAL

                            TO:                           Ksmiaki n Whoolor and                     nim.ïames

                            DATE:                         Jan          16. 2018

                            FACSIMILE NO:                 (509)       4-3690

                            RÐ:                           Kine           ntnin Tobacco                    nv^ Inc.



                            NUMBER OF PAGES                                             3
                            (rNctuDING COVER PAGE)

                            MESSAGE:

                            Kamiahin and Kanim - We received the attached documentation
                            from the Shareholders and have been instrucÛed to transmit the
                            same to you.
                                                                                                                                        for tho uso
                                                                                                  -on c9¡r{{o1tþ], and ie intondsd only
                             Ths infor.mation containod in thia tr.ansmigsion ie attornoy privilogod,
                             oi-ir,. i"at"iu"rr or ontity"nar*Jî¡."..      Ir  THE nÉÁOnn             tgls   CoMMUNICATIoN IS NOT THE
                             TNTENDDD ßEcErprENf;iõu eno HEnEBy NounInD THAT You Ann
                                                                                                       Nor AUTHoRtzPD To
                             Rnvrsw rHD FoLLowrñbþAcDs      AND  THAT ANY  DIssIiMINATtoN,    DISTRIBUTIoN,      oll COPYING
                                                                                                                        in st'r'or'
                             õñ CHls õôun¡u¡lrcatioN rs s,rnlcrl,y PRoHIBITDD, If you havo _rocsived this communieation                          us at
                             ptãass notify ua immediatoly by a collect tolophono catl to (ü09) 884.6611 ¿nd lsturn tho oliginal mos8ûßo     0o

                             iftåïü."ã rãarõ6 uio-tfrô U.S, irostat Sorvico, Wo will roimbu¡eo you fot postûgo, 'l'hank you,
Case 2:12-cv-06276-JS-SIL Document 259-2 Filed 07/17/20 Page 2 of 3 PageID #: 13701




                    KING MOUNTAIN TOBACCO COMPANY INC.
                      UNANIMOUS SHAREHOLDER(S) CONSENT
                         TO ACTION WITHOUT MEETING
                        AND WAIVER OF NOTICE THEREOF

       The Shareholder(s) of King Mountain Tobacco Company, Inc. ("Corporation") hereby
 unanimously consent(s) to adoption of the following action without a meeting.

                                          Director Election

         WHEREAS, Sections 5.1, 5.3, and 6.2(c) of the bylaws of the Corporation provide that
  Shareholders may act without a meeting or vote, including acting by consent to elect Directors of
  the Corporation; and
          V/HEREAS, the Corporation was wholly owned by the late Delbert L. Wheeler, Sr.
                                     'Wheeler
  ("Delbert"), and his wife Trina A.           ("Trina") before Delbert's death on June 30,2016; and
          WHEREAS, the Yakama Nation Tribal Court ("Court") has named Trina and Terryanna
  Wheeler as co-administrators for the probate of Delbert's Estate; and
          WHEREAS, Trina claims all right, title, and interest in and to the stock of the Corporation
  as Delbert's surviving spouse, but recognizes claims by other parties that Delbert's Estate owns the
  stock in the Corporation, and none of those claims have yet been resolved by the Court; and
          V/HEREAS, whether the Corporation is owned in part or entirely by Trina or the Estate,
  both Trina individually and the Estate join to take the actions contained herein; and
          WHEREAS, no annual meeting of the Corporation was held in20l7 and the Shareholder(s)
  desire(s) to act by unanimous consent without a meeting to elect new Directors to replace prior
  ones;

            THEREFORE, BE IT RESOLVED THAT:

  1.   Directors Elected:
       The following individuals are hereby elected as the Directors of the Corporation by unanimous
       agreement of those entitled to vote its shares:

       a.   Trina A. Wheeler
       b.   Terryanna L. Wheeler
       c.   Gordon Boyd

  2.   Former Directors:
       The above-listed Directors of the Corporation shall serve as successors to the following, now
       former, Directors of the Corporation, effective immediately upon delivery of this document to
       the Corporation:

            a.     ArwiDelbert L. Wheeler, Sr
            b.     Kamiakin T. Wheeler; and
            c.     Kanim James.
Case 2:12-cv-06276-JS-SIL Document 259-2 Filed 07/17/20 Page 3 of 3 PageID #: 13702




        By their signatures below, the Shareholder(s) or the duly authorizedlegal representatives for
 the Shareholder(s) of the Corporation, unanimously consent to adoption of the foregoing action
 without a meeting. Further, the Shareholder(s), or their duly authorized legal representatives, hereby
 waive the right to any notice being given them as provided by law, or in the articles or bylaws of the
 Corporation for all pu{poses.

  Estate of Delbert L. Wheeler, Sr., Shareholder(s)


  By:                                                       Date:        t-lb-          ttr
         Trina A. Wheeler, Co-



  By:                                                       Date:
         T              Vy'heeler, Co-Administrator



  Trina \ilheeler, individually and    as a single person



  By                          1,\)              ,ì          Date:    I   -tþ- L0tK
         Trina A. Wheeler, a single person




  King Mountain Tobacco Corporation Inc.
  Unanimous Consent to Action Without Meeting
  Director Election - Page 2 of 2
